In an action to set aside a conveyance as fraudulent, the defendants Jack and Suzanne Vecchiarelli appeal from an order and judgment (one paper) of the Supreme *753Court, Rockland County (Weiner, J.), entered November 29, 1988, which granted the plaintiff’s motion for summary judgment against them.
Ordered that the order and judgment is reversed, on the law, with costs, and the plaintiff’s motion for summary judgment is denied.
Contrary to the Supreme Court’s determination, we find that the plaintiff failed to establish as a matter of law that the conveyance made by the defendant Jack Vecchiarelli to his wife, the defendant Suzanne Vecchiarelli, was fraudulent as that term is defined in Debtor and Creditor Law § 273. Thus, the plaintiff was not entitled to the drastic remedy of summary judgment (see, Fox v Wyeth Labs., 129 AD2d 611). Brown, J. P., Rosenblatt, Miller and Ritter, JJ., concur.